Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A (claims 1-2, 4-7, 9-12, 14, 34-35,and 37) in the reply filed on 9/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 7 and 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what is meant by the term about. For example, would 28 degrees be considered about 30 degrees while 27.5 degrees not?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 merely recites the effects of operating the cavitation assembly and the electrosorption assembly and does not further limit any structure in claim 1. As such, claim 2 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, 34-35, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2011/0147231 in IDS).
Regarding claim 1, Gordon teaches a separation device comprising a cavitation assembly (16) and an electrosorption assembly (18) (Fig. 1 and [0040]-[0043]). 
It is noted that the term is read in light of the specification and claims for its specific structure. The structure taught in the specification and claims for said electrosorption device is a cathode and an anode (see  pages 4-5 of specification and claim 34). As the structure in Gordon is the same as what is taught, the cathode and anode structure in Gordon will be considered an electrosorptive device.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Regarding claim 2, as discussed above, the structure in Gordon is identical to what is taught and is capable of providing the same effects depending on the fluid treated and how the device is operated. 
Regarding claim 14, it appears that Fig. 1 and Fig. 2 shows the electrosorption assembly (18) is oriented in a vertical manner as claimed, or it would have been obvious to have such a configuration based on Fig. 1 and Fig. 2 as it is merely placing the electrosorptive reactor in a workable configuration. 
Regarding claims 34-35 and 37, Gordon teaches that the electrosorption assembly comprises a hollow cylinder/tube as a cathode and an anode core within the tube as claimed (Figs 2-4 and [0042]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2011/0147231 in IDS) and Gordon et al. (US 7,762,715 incorporated by reference in [0041], in IDS, and hereinafter `715) in view of Ranade et al. (US 2014/0251904).
Regarding claim 4, Gordon teaches that the cavitation assembly is taught in `715 ([0041]). `715 teaches that a cavitation assembly comprises a vortex based cavitation unit having an inlet, a vortex stabilizer (20), and a nozzle (36 44), wherein the nozzle includes a divergent outlet (46) (Fig. 2 and C6/L64-C7/L43). Gordon and `715 fails to teach the inlet being a tangential flow inlet. Ranade teaches a cavitation assembly having a similar structure comprising a tangential flow inlet (104), a vortex stabilizer (103 302), and a nozzle (102), wherein the nozzle includes a divergent outlet (Figs. 1-3 and [0036]-[0062]). As such, one skilled in the art would have found it obvious to use other known vortex based cavitation assemblies, such as the tangential flow one in Ranade, or to modify the inlet in `715 to include a tangential flow arrangement as doing so will set up a high resistance mode of operation (Ranade [0013]) and ensure the proper flow arrangement within the cavitation assembly. 
Regarding claim 5, both `715 and Ranade teach the vortex stabilizer having a conical shape and `715 further teaches slits (area between spiral guides 22) as part of the conical vortex assembly (Fig. 2-3). 
Regarding claim 6, `715 teaches that the nozzle includes a restriction flow device (36) having a diameter and length prior to directing the flow to the divergent outlet (Fig. 2 and 4). 
Regarding claims 9-10, `715 shows divergent outlet having an angle (Fig. 2) that appears to be close to or overlap the range claimed and a diameter to length ratio similar to what is claimed. However, as such an angle, length and diameter is not explicitly stated, one skilled in the art would have found it obvious to modify the shape/dimensions/angle of the divergent outlet to have the angle as claimed in order to provide a cone of a specific shape/dimension while still providing the same function (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2011/0147231 in IDS) and Gordon et al. (US 7,762,715 incorporated by reference in [0041], in IDS, and hereinafter `715) in view of Ranade et al. (US 2014/0251904) as applied to claim 6 above, and further in view of Sprague (US 2014/0263093).
Regarding claim 7, while the restricting flow channel in `715 would have a diameter to length ratio, `715 fails to teach the restricting flow channel having the diameter to length ratio claimed. Sprague teaches that in a cavitation device, a restricting flow channel having a much larger length than diameter is desirable and that the specific diameter to length ratio can be optimized according to the fluid treated and results desired as the ratio affects the flow and fluid velocity profiles (Figs. 1-3, [0018], [0048]-[0052, and [0073]). As such, it would have been obvious to modify the restriction diameter and length in order to optimize performance based on the desired flow and velocity profiles. In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2011/0147231 in IDS) in view of Kniep et al. (US 8,673,154 in IDS).
Regarding claims 11-12, Gordon teaches that the electrosorption assembly comprises a hollow cylinder/tube as a cathode and an anode core within the tube as claimed with the design forming many electrochemical cells/working chambers (Figs 2-4 and [0042]-[0051]). Gordon fails to teach that the cathode is a spiral tube. Kniep teaches that in an anode cathode configuration, the cathode can be a variety of different, which include cylindrical and spiral shaped (C19/L47-C20/L10). As such, one skilled in the art would have found it obvious to provide the cathode in any known workable shape at the time of invention, which includes spiral shapes, with a reasonable expectation of success in using said spiral shape based on the teachings of Kniep. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER KEYWORTH/Primary Examiner, Art Unit 1777